Citation Nr: 1507754	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  04-28 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating greater than 40 percent, beginning on February 16, 1995, for service-connected intervertebral disc syndrome, L5-S1, status post laminectomy. 

2.  Entitlement to an initial disability rating greater than 10 percent, beginning July 21, 2004, for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David Anaise, MD, JD




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York, that granted service connection for intervertebral disc syndrome, L5-S1, status post laminectomy, effective from February 16, 1995, and assigned an initial 40 percent disability rating from that date at the direction of a March 2004 United States Court of Appeals for Veterans Claims (Court) Order vacating a prior September 2002 Board decision and approving a Joint Motion for Remand.  This matter also arises from a March 2005 rating decision, that, in pertinent part, awarded a separate 10 percent disability rating for peripheral neuropathy of the left lower extremity, effective as of July 21, 2004.

In June 2007, the Veteran testified before the Board at a hearing at the RO.  The Veteran was notified that the Veterans Law Judge who presided over the Veteran's claim had left the Board, and in August 2013, the Veteran requested a new hearing before a Veterans Law Judge of the Board.  As such, in April 2014, the Board remanded the case so that the Veteran could be afforded the requested hearing.  However, in January 2015, he withdrew his request for a hearing.

A TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As the issue of unemployability has been raised by the record, the issue of entitlement to a TDIU is before the Board as set forth above.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his low back disability is more disabling than reflected by the current 40 percent disability rating.  In correspondence dated in October 2014, the Veteran's representative argues that the Veteran's low back disability, rated as intervertebral disc syndrome under the rating criteria in effect prior to September 23, 2002, warrants a 60 percent disability rating.  In this regard, a private electromyograph (EMG) report dated in April 2008 is referenced in which it was concluded that the Veteran exhibited sciatic neuropathy with absent ankle jerk.  However, on VA examination in March 2010, the Veteran had not had incapacitating episodes in the preceding 12 months, and while there was sciatica, the lower extremities displayed active and passive range of motion, including gravity against strong resistance, within normal limits.  

As the extent of the Veteran's service-connected low back and peripheral neuropathy disabilities remains unclear, and as it has been almost five years since the most recent VA examination, the Board finds that a contemporaneous examination is required to accurately assess the nature of the disabilities.  The Veteran's representative has also asserted that the Veteran has developed peripheral neuropathy of the right lower extremity and paralysis of the femoral nerve as secondary neurological manifestations of the service-connected low back disability.  Such, should also be assessed on examination.

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issues must be addressed by the agency of original jurisdiction before the Board renders a decision on the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall arrange for the Veteran to undergo updated VA orthopedic and neurological examinations for the purpose of ascertaining the current severity of his service-connected low back and peripheral neuropathy of the left lower extremity disabilities.  The claims file must be made available to the examiner for review. 

The examiner is requested to address the following: 

(a)  Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b)  Determine whether there is weakened movement, excess fatigability, incoordination, pain or flare-ups attributable to the service-connected back disability. These determinations shall be expressed in terms of the degree of additional range-of-motion loss (beyond what is shown clinically) due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 
(c)  State whether the Veteran experiences symptoms of intervertebral disc syndrome.  

(i)  If so, state whether the intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of such episodes over the preceding 12 months.  (It is noted that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

(ii)  If so, state whether the intervertebral disc syndrome is pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.

(d)  Identify all additional associated neurological deformities associated with the service-connected lumbar spine disability, to include any radiculopathy or neuropathy of the right lower extremities, neuropathy of the femoral nerve, and any associated bladder or bowel impairment.

The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves. 

(e)  The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


